Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020, 09/15/2021, 12/13/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2005/0026768, of record) in view of Lezzi (US 11,097,974).
Regarding claim 1, Shimizu discloses an optical glass (Para [0020]) having a refractive index (nd) of 1.55 or more (Para [0020]; index of refraction is in a range of 1.825 to 1.870).
Shimizu does not disclose wherein a difference (Tf-Tg) between a fictive temperature (Tf) and a glass transition temperature (Tg) of the optical glass is 0˚C or more. Shimizu and Lezzi are related because both disclose types of glass.
Lezzi discloses glass (see Col 20) wherein a difference (Tf-Tg) between a fictive temperature (Tf) and a glass transition temperature (Tg) of the glass is 0˚C or more (see Table I; Col 19, line 55- Col 20, lines 10; difference is equivalent to 626-550 ˚C=76 ˚C).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Shimizu with wherein a difference (Tf-Tg) between a fictive temperature (Tf) and a glass transition temperature (Tg) of the glass is 0˚C or more of Lezzi for the purpose of creating a type of class with high stress resistance.
Regarding claim 2, Shimizu in view of Lezzi discloses the optical glass (Lezzi: see Col 20) according to claim 1, having a crack initiation load L of 350 mN or more (Lezzi: see Table I; Col 19, line 55- Col 20, lines 10; SLG crack initiation load 10-20N in a thin low strength state). 
Regarding claim 4, Shimizu in view of Lezzi discloses the optical glass according to claim 1 (Shimizu: see Para [0020]), having the refractive index (nd) of more than 1.74 (Shimizu: Para [0020]; index of refraction is in a range of 1.825 to 1.870).
Regarding claim 5, Shimizu in view of Lezzi discloses the optical glass according to claim 1 (Lezzi: see Col 20), having a plate-like shape or lens-like shape with a maximum thickness of the optical glass of 2 mm or less (Lezzi: see Fig 27; Col 43, line 62-Col 44, line 13; glass article may have thickness of less than 2mm).
Regarding claim 8, Shimizu in view of Lezzi discloses an optical member comprising the optical glass according to claim 1 (Lezzi: see Fig 27; Col 43, line 62-Col 44, line 13; glass may be used in in variety of electronic articles).
Regarding claim 9, Shimizu in view of Lezzi discloses a wearable device comprising the optical glass according to claim 1 (Lezzi: see Fig 27; Col 43, line 62-Col 44, line 13; glass may be used in user wearable devices).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2005/0026768, of record) in view of Lezzi (US 11,097,974) as applied to claim 1 above, and further in view of Ellison (US 10,710,920)
Regarding claim 3, Shimizu in view of Lezzi discloses the optical glass according to claim 1 (see Col 20), wherein the crack initiation load L of the optical glass is larger by 98 mN or more than a crack initiation load L0 of a glass having the same composition as the optical glass (see Table I; Col 19, line 55- Col 20, lines 10; crack initiation load is greater in thin low strength state than in annealed state).
Shimizu in view of Lezzi does not disclose annealing at 0.1˚C/min after melting. Shimizu in view of Lezzi and Ellison are related because both disclose types of glass.
Ellison discloses glass (see Fig 4A) wherein annealing at 0.1˚C/min after melting (see Fig 4A; Col 12, lines 20-49; cooling from annealing temperature was at less than -0.1 ˚C/min). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Shimizu in view of Lezzi with annealing at 0.1˚C/min after melting of Ellison for the purpose of creating a desired strength of glass resistant to crack formation.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2005/0026768, of record) in view of Lezzi (US 11,097,974) as applied to claim 1 above, and further in view of Walther (US 2017/0183255)
Regarding claim 6, Shimizu in view of Lezzi discloses the optical glass according to claim 5. Shimizu in view of Lezzi does not disclose comprising main surfaces comprising a first main surface and a second main surface, and a side surface formed to be adjacent to the first main surface and the second main surface, wherein at least one of the main surfaces has an arithmetic mean roughness (Ra) of 2 nm or less. Shimizu in view of Lezzi and Walther both disclose types of glass. 
Walther discloses a type of glass (see Fig 4) comprising main surfaces comprising a first main surface and a second main surface, and a side surface formed to be adjacent to the first main surface and the second main surface (see Fig 4; Para [0091-0092]; glass plate contains a first top surface and a second bottom surface as well as a side surface facing the viewer), wherein at least one of the main surfaces has an arithmetic mean roughness (Ra) of 2 nm or less (see Fig 4; Para [0091-0092]; roughness maybe of 2nm or less).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Shimizu in view of Lezzi with comprising main surfaces comprising a first main surface and a second main surface, and a side surface formed to be adjacent to the first main surface and the second main surface, wherein at least one of the main surfaces has an arithmetic mean roughness (Ra) of 2 nm or less of Walther for the purpose of creating a desired strength of glass resistant to crack formation.
Regarding claim 7, Shimizu in view of Lezzi and Walther discloses the optical glass according to claim 6 (Walther: see Fig 4), having a plate-like shape and having an area of at least one of the main surfaces of 8 cm2 or more (Walther: see Fig 4; Para [0092]; size may be larger than 50x50mm^2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872